Per Curiam
Opinion,
Helen Pozeynot (Claimant) challenges the decision of the referee that her refusal to work overtime constituted willful misconduct under Section 402(e) of the Unemployment Compensation Law, Act of December 5,1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §802(e). The reasonableness of both the employer’s request and the employe’s refusal must be considered in determining whether Claimant’s conduct is disqualifying. Wilson v. Unemployment Compensation Board of Review, 37 Pa. Commonwealth Ct. 3, 388 A.2d 796 (1978). The employer requested this additional work to insure that bookkeeping statements were delivered to customers on time. Claimant, who had specifically agreed to be available for such work at the time she was hired, refused to work overtime on this occasion in order to return home and prepare dinner for her family. There being no evidence in the record suggesting that the employer’s request was unusual, *457we are compelled to agree with the unemployment compensation authorities that Claimant unreasonably refused to perform a reasonable task required by her employer and thereby rendered herself ineligible to receive benefits.
Per Curiam
Order
And Now, this 26th day of July, 1979, the order of the Unemployment Compensation Board of Review, dated August B, 1977, denying benefits to Helen Pozeynot, is hereby affirmed.